           Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)   AMERICAN INTER-FIDELITY
      CORP., as Attorney-in-Fact for
      AMERICAN INTER-FIDELITY
      EXCHANGE,

                    Plaintiff,
                                                              CIV-20-927-D
      -v-                                         Case No.

(1)   BOOMER ENVIRONMENTAL,
      LLC;
(2)   TIGER LOGISTICS, INC.;
(3)   TRAVELERS PROPERTY
      CASUALTY CORP.,

                    Defendants.


                COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff, American Inter-Fidelity Corp. (“AIFC”), as Attorney-in-Fact for

American Inter-Fidelity Exchange (“AIFE”), by and through its attorneys, SMILING,

SMILING & BURGESS, brings this Complaint for Declaratory Judgment against

Defendants Boomer Environmental, LLC (“Defendant Boomer”), Tiger Logistics, Inc.

(“Defendant Tiger”), and Travelers Property Casualty Corp. (“Defendant Travelers”). In

support, AIFE alleges as follows:

                                    INTRODUCTION

      1.      This is an action for declaratory judgment pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201, to determine a justiciable controversy regarding AIFC's

rights and legal obligations under a commercial auto liability policy and accompanying


                                          1
            Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 2 of 12




MCS-90 endorsement, issued by AIFE to Defendant Tiger, and to determine the rights

and legal obligations of the parties under certain contracts of insurance by the AIFE

policy and Travelers cargo policy.

                          PARTIES, JURISDICTION, & VENUE

       2.      AIFC is a foreign corporation organized under the laws of the State of

Indiana, with its principal place of business located in Merrillville, Indiana. AIFC is the

attorney-in-fact for AIFE, a reciprocal inter-insurance exchange organized and licensed

under Indiana law. AIFC manages and performs all day-to-day operations on behalf of

AIFE, including conducting litigation on behalf of AIFE.

       3.      Defendant Tiger is a foreign corporation organized under the laws of the

State of Illinois, with its principal place of business located in Elk Grove Village,

Illinois.

       4.      Defendant Boomer is a domestic corporation, with its principal place of

business located in Oklahoma City, Oklahoma. As a result of the underlying incident,

Defendant Boomer instituted a civil lawsuit against Defendant Tiger in this Court. The

particulars of this lawsuit are described further below.

       5.      Defendant Travelers is a foreign corporation organized under the laws of

the State of Minnesota, with its principal place of business located in Hartford,

Connecticut.

       6.      The incident that gave rise to this coverage and endorsement dispute

occurred in Oklahoma County, State of Oklahoma.



                                            2
             Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 3 of 12




       7.       Pursuant to 28 U.S.C. § 1332, this Court has proper subject matter

jurisdiction as the amount in controversy exceeds $75,000.00 and is between diverse

litigants.

       8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                 FACTUAL ALLEGATIONS

                                      –Background–

       9.       AIFE adopts and incorporates by reference paragraphs 1–8 above as if fully

restated herein.

       10.      On or about January 26, 2019, Defendant Tiger, as a for-hire commercial

carrier, was transporting a cargo load of cleaning supplies through the State of Oklahoma

via a tractor-trailer.

       11.      On or about January 26, 2019, Defendant Tiger’s tractor-trailer was

involved in an accident that resulted in the spill of the cleaning supplies cargo load. No

other property, including other vehicles, was damaged in connection with the accident.

       12.      As a result of the accident, Defendant Tiger employed cleanup and

environmental restoration services from Defendant Boomer.

       13.      At the time of the accident, Defendant Tiger was insured by AIFE under

“Commercial Auto Liability Policy No. L18A2520” (“the Policy”, attached hereto as

“Exhibit A”).

       14.      Upon information and belief, Defendant Tiger, at the time of the accident,

       held a cargo insurance policy issued by Defendant Travelers.

                                –The Underlying Lawsuit–

                                              3
          Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 4 of 12




       14.    AIFE adopts and incorporates by reference paragraphs 1–14 above as if

fully restated herein.

       15.    As a result of the accident, Defendant Boomer brought suit against

Defendant Tiger in this Court. See Boomer Environmental v. Tiger Logistics, No. 5:19-

CV-00487-C (W.D. Okla. filed May 28, 2019).

       16.    Defendant Boomer’s lawsuit against Defendant Tiger concerns the alleged

non-payment of the former’s cleanup services of the cargo materials spilled on and along

a state highway in Oklahoma County, State of Oklahoma.

       17.    Defendant Boomer alleges that the accident was the result of Defendant

Tiger’s negligence, and that the cleaning supplies spilled were “hazardous materials”,

the release of which necessitated an environmental cleanup.

       18.    Defendant Boomer alleges that it fully performed all necessary highway

remediation and cleanup services as a result of the accident and spilled cargo.

       19.    Defendant Boomer alleges that Defendant Tiger has yet to pay for the

services rendered by Defendant Boomer, and, consequently, that Defendant Boomer has

suffered damages.

                                 –The Policy at Issue–

       20.    AIFE adopts and incorporates by reference paragraphs 1–20 above as if

fully restated herein.

       21.    On or about March 6, 2018, AIFE issued to Defendant Tiger “Commercial

Auto Liability Policy No. L18A2520” (“the Policy”, attached hereto as “Exhibit A”),

effective for the period of March 10, 2018 through March 10, 2019.

                                           4
         Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 5 of 12




      22.    AIFE hereby relies upon and incorporates by reference the Policy,

including the Declarations Page and all forms and endorsements, in support of the

statements and allegations set forth in its Complaint for Declaratory Judgment.

      23.    Pursuant to the Policy:

                                           PART ONE
                                          DEFINITIONS

                    When used throughout this Policy:

                                           *     *      *

                           10. “Suit” means a civil proceeding in which:
                                 A. Damages because of “bodily injury” or
                                     “property damage”[;] or
                                 B. A “covered pollution cost or expense”,

                    to which the insurance applies, are alleged.

                                           *     *      *

                           17. "Covered pollution cost or expense" means any
                               cost or expense arising out of:
                                  a. Any request, demand or order; or
                                  b. Any claim or "suit" by or on behalf of a
                                      governmental authority demanding, that
                                      the "insured" or others test for, monitor,
                                      clean up, remove, contain, treat, detoxify,
                                      or neutralize, or in any way respond to, or
                                      asses the effects of "pollutants".
                    "Covered pollution cost or expense" does not include any
                    cost or expense arising out of the actual alleged or
                    threatened discharge, dispersal, seepage, migration,
                    release, or escape of "pollutants":
                                           5
Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 6 of 12




                 1. That are, or that are contained in any property
                    that is:
                        a. Being Transported or towed by, handled or
                            handled for movement into, onto or from a
                            covered "auto"
                        b. Otherwise in the course of transit by or on
                            behalf of an "insured"
                        c. Being stored, disposed of, treated or
                            processed in or upon the covered "auto"; or
                 2. Before the "pollutants" or any property in which
                    the "pollutants" are contained are moved from
                    the place where they are accepted by the
                    "insured" for movement into or covered "auto" or
                 3. After the "pollutants" or any property in which the
                    "pollutants" are contained are moved from the
                    covered "auto" to the place where they are finally
                    delivered, disposed of or abandoned by the
                    "insured".
         Paragraph 1 above does not apply to fuels, lubricants, fluids,
         exhaust gases or other similar "pollutants" that are needed
         for or result from normal electrical, hydraulic or mechanical
         functioning of the covered "auto" or its parts, if;
                 A. The "pollutants" escape, seep, migrate, or are
                    discharged, dispersed or released directly from an
                    "auto" part designed by its manufacturer to hold,
                    store, receive or dispose of such "pollutants" . . . .

                                 *      *       *



                               PART FOUR
                            LIABILITY COVERS

         1. . . . .


                                 6
Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 7 of 12




            We will also pay all sums an insured legally must pay as a
            “covered pollution cost or expense” to which this
            insurance applies, caused by an "accident" and resulting
            from ownership, maintenance or use of a covered
            "auto". However, we will only pay for the "covered
            pollution cost or expense" if there is either "bodily
            injury" or "property damage" to which this insurance
            applies that is caused by the same "accident"[.]

                               *      *      *

                                PART SIX
                               EXCLUSIONS

         This insurance does not apply to any of the following:

                               *      *      *

         6. "Bodily injury" or "property damage" arising out of the
            actual, alleged or threatened discharge, dispersal,
            seepage, migration release or escape of "pollutants";
               a. That are, or that are contained in any property
                   that is:
                      i. Being transported or towed by, handled or
                         handled for movement into, onto or from the
                         covered "auto";
                     ii. Otherwise in the course of transit by or on
                         behalf of the "insured", or
                    iii. Being stored, disposed of treated or
                         processed in or upon the covered "auto"
               b. Before the "pollutants" or any property in which
                   the "pollutants" are contained are moved from
                   the place where they are accepted by the
                   "insured" for movement into or onto the covered
                   "auto" or

                               7
         Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 8 of 12




                          c. After the "pollutants" or any property in which the
                              "pollutants" are contained are moved from the
                              covered "auto" to the place where they are finally
                              delivered, disposed of or abandoned by the
                              "insured"
                    This exclusion does not apply to fuels, lubricants, fluids,
                    exhaust gasses or other similar "pollutants" that are needed
                    for or result from the normal electrical, hydraulic or
                    mechanical functioning of the covered "auto" or its parts, if:
                          d. The Pollutants escape, seep, migrate, or are
                              discharged, dispersed or released directly from an
                              "auto" part designed by its manufacturer to hold,
                              store, receive or dispose of such "pollutants"[.]

      24.    Further, the Policy, by way of endorsement, includes an Endorsement for

Motor Carrier Policies Insurance for Public Liability Under Sections 29 and 30 of the

Motor Carrier Act of 1980, otherwise referred to as an MCS-90 endorsement, which

explains that AIFE agrees to pay up to $1,000,000 of any final judgment against its

insured, Defendant Tiger, for public liability resulting from negligence in the operation,

maintenance, or use of motor vehicles subject to federal financial responsibility

requirements. The MCS-90 endorsement further explains that “all terms, conditions, and

limitations in the policy to which the endorsement is attached shall remain in full force

and effect as binding between the insured and the company.” See Exhibit A,

Endorsement for Motor Carrier Policies Insurance for Public Liability Under Sections

29 and 30 of the Motor Carrier Act of 1980.

                       –Facts Relevant to the Insured’s Claim–




                                            8
          Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 9 of 12




       25.     AIFE adopts and incorporates by reference paragraphs 1–25 above as if

fully restated herein.

       26.     On or about January 28, 2019, AIFE received notice from Defendant Tiger

of the underlying accident.

       27.     During the course of its investigation, AIFE issued a reservation of rights

letter upon learning that the spill and cleanup costs may not be covered under the Policy

based on the lack of property damage or applicable “covered pollution cost or expense”,

as defined in the Policy.

       28.     As noted above, the Policy does not include broadened pollution liability

coverage, which otherwise would have extended coverage to damages, costs and

expenses resulting from the release of pollutants other than those from the internal units

of the tractor-trailer itself (e.g., fuels, lubricants, fluids, exhaust gasses, etc.).

       29.     During the course of its investigation, AIFE determined that the spilled

materials involved only the cargo transported by Defendant Tiger, and that the accident

as a whole did not result in the release of the tractor-trailer’s diesel fuel, oil, anti-freeze,

fluids contained within the tractor-trailer’s power unit, or any other chemicals

originating from the tractor-trailer or any of its internal units associated with the normal

mechanical operation of the tractor-trailer.

       30.     During the course of its investigation, AIFE learned that Defendant

Boomer’s cleanup services addressed the cargo materials released, as opposed to any

fuel or other pollutants released from the tractor-trailer itself. This was confirmed to

AIFE by Defendant Boomer and further evidenced by an itemized invoice.

                                                9
          Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 10 of 12




        31.   In June of 2019, AIFE received a letter from counsel for Defendant Tiger

notifying AIFE of the underlying lawsuit. Defendant Tiger indicated it was tendering the

lawsuit for defense and indemnification.

        32.   AIFE, pursuant to its investigation and the terms of the Policy, notified

Defendant Tiger that there was no coverage for the cleanup costs associated with the

spilled cargo materials and, thus, that it would not provide defense to Defendant Tiger

in the underlying lawsuit.

        33.   Upon information and belief, Defendant Boomer intends to recoup

        attorneys’ fees arising from the underlying lawsuit from AIFE, purportedly

        pursuant to the aforementioned MCS-90 endorsement.

        33.   Pursuant to its investigation and the terms of the Policy, AIFE maintains

that the cleanup costs stemming from the underlying accident do not fall within the

Policy definition of a “covered pollution cost or expense” for purposes of liability

coverage provided by the Policy.

        34.   Pursuant to its investigation and belief that coverage exists under a cargo

insurance policy issued to Defendant Tiger by Defendant Travelers, and that such policy

was effective at the time of the accident, AIFE maintains that Defendant Travelers is

liable for the cleanup costs stemming from the underlying accident.

        35.   AIFE maintains that satisfaction of a judgment involving restitution for

environmental restoration under the MCS-90 endorsement does not include attorneys’

fees.

                             DECLARATORY RELIEF SOUGHT

                                           10
         Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 11 of 12




       36.    AIFE adopts and incorporates by reference paragraphs 1–37 above as if

fully restated herein.

       37.    AIFE seeks a declaration that it owes no obligations, pursuant to its

reservation of all rights and defenses under the Policy, to Defendant Tiger in connection

with the underlying lawsuit pending against Defendant Tiger in this Court.

       38.    AIFE seeks a declaration that the claimed cleanup costs incurred by

Defendant Boomer are not covered under the Policy issued to Defendant Tiger by AIFE.

       39.    AIFE seeks a declaration that Defendant Travelers is liable for the cleanup

costs pursuant to its cargo insurance policy issued to Defendant Tiger.

       40.    AIFE seeks a declaration that satisfaction of a judgment against Defendant

Tiger in the underlying lawsuit involving restitution for environmental restoration under

the MCS-90 endorsement does not include attorneys’ fees.

       41.    Based on the foregoing, there exists an actual and justiciable controversy

between AIFE and the Defendants and involving the rights and liabilities of the parties

under the Policy/under the aforementioned policies of AIFE and Travelers, the

controversy of which may be determined by a judgment of this Court. AIFE seeks

guidance from this Court to determine the rights and liabilities of the parties.

       WHEREFORE, Plaintiff, AIFC, as attorney-in-fact for AIFE, prays that this

Court determine and adjudicate the rights and liabilities of parties under the Policy/under

policies of AIFE and Travelers, and award Plaintiff any other relief that the Court deems

just and equitable.



                                            11
Case 5:20-cv-00927-JD Document 1 Filed 09/11/20 Page 12 of 12




                              Respectfully Submitted,

                              SMILING, SMILING & BURGESS

                              By s/ A. Mark Smiling
                                A. MARK SMILING, OBA # 10672
                                Bradford Place, Suite 300
                                9175 South Yale Avenue
                                Tulsa, Oklahoma 74137
                                (918) 477-7500
                                (918) 477-7510 facsimile
                                slf@smilinglaw.com
                                ATTORNEY FOR PLAINTIFF




                             12
